                                                          1   DEAN S. KRISTY (CSB No. 157646)
                                                              dkristy@fenwick.com
                                                          2   KEVIN P. MUCK (CSB No. 120918)
                                                              kmuck@fenwick.com
                                                          3   JENNIFER BRETAN (CSB No. 233475)
                                                              jbretan@fenwick.com
                                                          4   FENWICK & WEST LLP
                                                              555 California Street, 12th Floor
                                                          5   San Francisco, CA 94104
                                                              Telephone:     (415) 875-2300
                                                          6   Facsimile:     (415) 281-1350

                                                          7   ALISON C. JORDAN (CSB No. 311081)
                                                              ajordan@fenwick.com
                                                          8   FENWICK & WEST LLP
                                                              801 California Street
                                                          9   Mountain View, CA 94041
                                                              Telephone:     (650) 988-8500
                                                         10   Facsimile:     (650) 938-5200

                                                         11   Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                              Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                         12   Antonio J. Gracias, James Murdoch, Kimbal
                                                              Musk, and Linda Johnson Rice
F ENWICK & W ES T LLP




                                                         13
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14                                UNITED STATES DISTRICT COURT

                                                         15                              NORTHERN DISTRICT OF CALIFORNIA

                                                         16                                     SAN FRANCISCO DIVISION

                                                         17   IN RE TESLA, INC. SECURITIES                       Case No.: 3:18-cv-04865-EMC
                                                              LITIGATION
                                                         18                                                      DEFENDANTS’ RESPONSE TO
                                                                                                                 PLAINTIFF’S OBJECTION TO
                                                         19                                                      DOCUMENTS INCORPORATED BY
                                                                                                                 REFERENCE AND REQUEST FOR
                                                         20                                                      JUDICIAL NOTICE
                                                         21                                                      Date: March 5, 2020
                                                                                                                 Time: 1:30 p.m.
                                                         22                                                      Dept.: Courtroom 5, 17th Floor
                                                                                                                 Judge: Hon. Edward M. Chen
                                                         23
                                                                                                                 Date Action Filed: August 10, 2018
                                                         24

                                                         25

                                                         26

                                                         27

                                                         28


                                                               DEFS.’ RESPONSE TO OBJECTIONS TO RJN                             Case No.: 3:18-CV-04865-EMC
                                                          1   I.        INTRODUCTION

                                                          2             Plaintiff’s Response to Defendants’ Request for Judicial Notice (“RJN Opp.,” Dkt. 232)

                                                          3   does not dispute that the vast majority of documents submitted with defendants’ motion to dismiss

                                                          4   the Consolidated Complaint (“CC”) are properly before the Court. Plaintiff concedes that

                                                          5   Exhibits A and C-T 1 may be considered “either through judicial notice or incorporation doctrine”

                                                          6   (RJN Opp. at 1), and he only objects to five news articles from August 2018 (Exhibits B, W, X, Y

                                                          7   and Z). As discussed below, plaintiff’s objections to those five exhibits should be overruled.

                                                          8   II.       PLAINTIFF’S OBJECTIONS TO THE FIVE EXHIBITS ARE WITHOUT MERIT

                                                          9             A.      Exhibit B

                                                         10             Plaintiff’s objection to Exhibit B – an August 7, 2018 Financial Times article – is

                                                         11   mystifying given that he purports to rely on the same article in opposing the motion to dismiss.

                                                         12   See Dkt. 231 (“MTD Opp.”) at 19. In so doing, plaintiff necessarily concedes that Exhibit B is
F ENWICK & W ES T LLP




                                                         13   properly before the Court and may be considered in connection with defendants’ motion.
                        LAW
                                      SAN FRA NCI S CO
                         AT




                                                                        Even apart from that concession, plaintiff never disputes that because he relies on the
                        ATTO RNEY S




                                                         14

                                                         15   “fraud on the market” doctrine (CC ¶¶ 183-87), the Court may take judicial notice of documents

                                                         16   containing publicly available information about Tesla. See Dkt. 229 (“RJN”) at 5-6 (citing cases).

                                                         17   Plaintiff’s silence on that point further confirms that Exhibit B is subject to judicial notice.

                                                         18   See Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010)

                                                         19   (courts may take notice of periodicals to “indicate what was in the public realm at the time”); In

                                                         20   re Leapfrog Enter., Inc. Sec. Litig., 237 F. Supp. 3d 943, 953 (N.D. Cal. 2017) (same). 2

                                                         21             Independently, Exhibit B may be considered in its entirety because plaintiff chose to refer

                                                         22   to it (and rely on it) in his complaint. See CC ¶ 90 (referencing an August 7, 2018 “FT article”

                                                         23   regarding the Public Investment Fund of Saudi Arabia (“PIF”) taking a financial stake in Tesla).

                                                         24   Where, as here, “the complaint necessarily relies upon a document or the contents of the
                                                              1
                                                         25     All exhibits are attached to the Declaration of Jennifer C. Bretan (Dkt. 228).
                                                              2
                                                                See also see also Hefler v. Wells Fargo & Co., 2018 WL 1070116, at *2 (N.D. Cal. Feb. 27,
                                                         26   2018) (taking judicial notice of “publicly available articles or other news releases of which the
                                                              market was aware”); SEC v. Mozilo, 2009 WL 3807124, at *7 n.2 (C.D. Cal. Nov. 3, 2009)
                                                         27   (judicial notice of “transcripts of earnings conference calls and investor forums, [and] newspaper
                                                              articles”); WeWork Cos. Inc. v. WePlus (Shanghai) Tech. Co., 2020 WL 83845, at *2 (N.D. Cal.
                                                         28   Jan. 7, 2020) (judicial notice of publicly accessible websites and news articles).

                                                                  DEFS.’ RESPONSE TO OBJECTIONS TO RJN           1                      Case No.: 3:18-CV-04865-EMC
                                                          1   document are alleged in a complaint, the document’s authenticity is not in question and there are

                                                          2   no disputed issues as to [its] relevance,” the document is within the scope of the incorporation by

                                                          3   reference doctrine. Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).

                                                          4             “Once a document is deemed incorporated by reference, the entire document is assumed to

                                                          5   be true for purposes of a motion to dismiss, and both parties – and the Court – are free to refer to

                                                          6   any of its contents.” In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1058 n.10 (9th Cir. 2014). 3

                                                          7   This principle precludes “plaintiffs from cherry-picking certain portions of documents that

                                                          8   support their claims, while omitting portions that weaken their claims.” In re Facebook, Inc.

                                                          9   S’holder Deriv. Privacy Litig., 367 F. Supp. 3d 1108, 1118 (N.D. Cal. 2019) (citing Khoja v.

                                                         10   Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018)).

                                                         11             Because Exhibit B meets the requirements for application of the doctrine (see Coto

                                                         12   Settlement, 593 F.3d at 1038), plaintiff’s argument that the CC makes only a “fleeting” reference
F ENWICK & W ES T LLP




                                                         13   to the Financial Times article (RJN Opp. at 4) is legally unavailing. Moreover, plaintiff’s effort to
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   downplay Exhibit B is belied by his citation to (and purported reliance on) the article in his

                                                         15   opposition to defendants’ motion to dismiss. See MTD Opp. at 19.

                                                         16             Nor is there any merit to plaintiff’s contention that defendants are using Exhibit B to create

                                                         17   some improper factual dispute. RJN Opp. at 4-5. Defendants have not asked the Court to take

                                                         18   notice of any “disputed facts” in Exhibit B. See Khoja, 899 F.3d at 999. Rather, defendants noted

                                                         19   that the article plaintiff chose to reference in his complaint (and refer to in the MTD Opp.)

                                                         20   reported on the morning of August 7 that PIF had acquired a 5% stake in Tesla. The undisputed

                                                         21   fact of what was reported to the market on the morning of August 7 is something the Court may

                                                         22   properly consider, especially given its temporal proximity to challenged statements later that day.

                                                         23   CC ¶¶ 120, 122, 124, 126; see also Sgarlata v. PayPal, Inc., 2018 WL 6592771, at *6 (N.D. Cal.

                                                         24   Dec. 13, 2018) (taking judicial notice of press releases not for the truth of the matters asserted, but

                                                         25   to show what was reported publicly). Plaintiff is free to argue as a legal matter that the reporting

                                                         26   of PIF’s financial stake is irrelevant to whether he has stated a claim (RJN Opp. at 5), but he

                                                         27   3
                                                                See also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 569, n.13 (2007) (courts are “entitled to take
                                                              notice of the full contents of the published articles referenced in the complaint, from which the
                                                         28   truncated quotations were drawn.”) (citing Fed. R. Evid. 201).

                                                                  DEFS.’ RESPONSE TO OBJECTIONS TO RJN             2                    Case No.: 3:18-CV-04865-EMC
                                                          1   cannot prevent defendants from arguing to the contrary – or preclude the Court from considering

                                                          2   those competing legal arguments.

                                                          3           B.      Exhibit W
                                                          4          Exhibit W is another August 7, 2018 Financial Times article which reported that Tesla’s

                                                          5   stock price had increased in response to news of PIF’s large investment. As discussed above,

                                                          6   plaintiff’s invocation of the “fraud on the market” doctrine means this article is judicially

                                                          7   noticeable. See Sec. II.A., supra. Once more, plaintiff is unable to dispute that point. The most

                                                          8   he can do is argue (without any authority) that “an article written by an unrelated third-party” is

                                                          9   not subject to judicial notice. RJN Opp. at 5. That argument is contrary to governing law. See,

                                                         10   e.g., Veal v. LendingClub Corp., 2019 WL 5698072, at *8 (N.D. Cal. Nov. 4, 2019) (courts may

                                                         11   consider “publicly available articles or other news releases of which the market was aware”).

                                                         12          Additionally, the CC’s reference to August 7 reporting by the Financial Times (see CC ¶
F ENWICK & W ES T LLP




                                                         13   90) means that Exhibit W – like Exhibit B – can be considered under the incorporation by
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   reference doctrine. See Sec. II.A., supra; see also Coto Settlement, 593 F.3d at 1038.

                                                         15          Further underscoring that conclusion is plaintiff’s express allegation that his pleading is

                                                         16   based on, inter alia, Tesla’s SEC filings, press releases, media reports and “other publicly

                                                         17   available information concerning Tesla.” CC at 1. As the CC’s preamble makes clear (id.),

                                                         18   plaintiff cites those purported sources in an effort to show that his “information and belief”

                                                         19   allegations have a factual basis, as required by the PSLRA and Fed. R. Civ. P. 11. See 15 U.S.C.

                                                         20   § 78u-4(b)(1) (“if an allegation regarding the statement or omission is made on information and

                                                         21   belief, the complaint shall state with particularity all facts on which that belief is formed”); see

                                                         22   also Rok v. Identiv, Inc., 2016 WL 4205684, at *1 (N.D. Cal. Aug. 10, 2016) (noting that a

                                                         23   substantially similar preamble was designed to show compliance with Rule 11). Yet plaintiff now

                                                         24   suggests his preamble should not be taken seriously, and that it does not permit defendants to cite

                                                         25   – or the Court to consider – the “publicly available information” on which his allegations are

                                                         26   purportedly based. See RJN Opp. at 6. Not surprisingly, plaintiff is unable to cite any authority

                                                         27   to support the proposition that allegations he chose to include in the CC in an effort to satisfy his

                                                         28   pleading obligations may now be disregarded as meaningless. Cf. Rok, 2016 WL 4205684, at *1


                                                               DEFS.’ RESPONSE TO OBJECTIONS TO RJN               3                     Case No.: 3:18-CV-04865-EMC
                                                          1   (relying on plaintiffs’ preamble to deny motion to strike). 4

                                                          2             Equally fruitless is the argument that Exhibit W is being used to support a “counter-

                                                          3   factual narrative that is disputed by Plaintiff.” RJN Opp. at 5. Plaintiff does not actually dispute

                                                          4   anything in Exhibit W (i.e., that PIF’s investment in Tesla was reported early on August 7 and the

                                                          5   stock price increased thereafter). At most, he disputes the legal significance of the disclosure and

                                                          6   the market’s reaction, but that legal dispute does not prevent the Court from considering Exhibit

                                                          7   W. See Sgarlata, 2018 WL 6592771, at *5-6. Indeed, under the PSLRA, the Court can and must

                                                          8   consider competing inferences raised by documents subject to judicial notice or incorporation by

                                                          9   reference. See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322-26 (2007).

                                                         10             C.      Exhibits X, Y and Z
                                                         11             For the same reasons, the Court should overrule plaintiff’s objections to Exhibit X (a Wall

                                                         12   Street Journal article from August 15, 2018), Exhibit Y (an August 17, 2018 S3 Analytics article),
F ENWICK & W ES T LLP




                                                         13   and Exhibit Z (an August 19, 2018 Market Watch article). Again, plaintiff simply ignores that in
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   a “fraud on the market” case such as this, it is proper to take judicial notice of news articles and

                                                         15   other public information for the purpose of showing what was known to the market. See Sec.

                                                         16   II.A, supra; see also Heliotrope Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.18 (9th Cir.

                                                         17   1999); In re Kalabios Pharms., Inc. Sec. Litig., 258 F. Supp. 3d 999, 1003 (N.D. Cal. 2017).

                                                         18             Moreover, by affirmatively alleging the CC is based on “publicly available information”

                                                         19   regarding Tesla (CC at 1), plaintiff himself has dictated that Exhibits W-Z may be considered

                                                         20   under the incorporation by reference doctrine. See Sec. II.B, supra. Unable to offer a cogent

                                                         21   response, plaintiff asserts that defendants should not be able to “reference any document they

                                                         22   please[] for whatever reason.” RJN Opp. at 6. But that assertion is a non sequitur. Defendants

                                                         23   are not able (and do not claim to be able) to “reference any document they please[]”; rather,

                                                         24   defendants are merely citing documents that plaintiff himself put at issue in his own complaint.

                                                         25   See In re Leapfrog Enter., Inc. Sec. Litig., 200 F. Supp. 3d 987, 993 (N.D. Cal. 2016) (documents

                                                         26   properly considered where plaintiffs “expressly referred to these exhibits in the [complaint], and

                                                         27   4
                                                               Plaintiff’s citation to Khoja (RJN Opp. at 6) is unavailing. Because the preamble avers that
                                                              “publicly available information” about Tesla helps “form the basis of the complaint,” application
                                                         28   of the incorporation by reference doctrine is proper. See Khoja, 899 F.3d at 1002-03.

                                                                  DEFS.’ RESPONSE TO OBJECTIONS TO RJN            4                    Case No.: 3:18-CV-04865-EMC
                                                          1   relied on them as sources of the allegedly fraudulent statements.”). Plaintiff could have specified

                                                          2   that his “information and belief” allegations were only based on a limited number of enumerated

                                                          3   documents, but he chose not to do so. That plaintiff now regrets his tactical decision does nothing

                                                          4   to prevent defendants from citing – or the Court from considering – Exhibits X-Z under the

                                                          5   incorporation by reference doctrine.

                                                          6             Finally, Exhibits X-Z present no “disputed facts” that defendants have asked the Court to

                                                          7   resolve in their favor. As with Exhibits B and W, plaintiff improperly conflates a factual dispute

                                                          8   (which is not present here) with a legal dispute (which is). In other words, the parties may

                                                          9   disagree about the conclusions and inferences to be drawn from Exhibits X-Z, or the legal import

                                                         10   of those articles, but that legal dispute is irrelevant for purposes of determining whether the

                                                         11   documents are subject to judicial notice or incorporation by reference. See Wozniak v. Align

                                                         12   Tech., Inc., 850 F. Supp. 2d 1029, 1039 n.6 (N.D. Cal. 2012) (granting request for judicial notice
F ENWICK & W ES T LLP




                                                         13   when plaintiff’s sole objection was to the “‘unreasonable inferences’ defendants seek to draw”). 5
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   III.      CONCLUSION
                                                         15             For the foregoing reasons, plaintiff’s objections to Exhibits B, W, X, Y and Z should be

                                                         16   overruled.

                                                         17   Dated: January 27, 2020                        FENWICK & WEST LLP
                                                         18                                                  By: /s/       Kevin P. Muck
                                                                                                                           Kevin P. Muck
                                                         19
                                                                                                             Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                         20                                                  Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                                                                             Antonio J. Gracias, James Murdoch, Kimbal Musk,
                                                         21                                                  and Linda Johnson Rice

                                                         22

                                                         23

                                                         24

                                                         25   5
                                                                Plaintiff’s confusion on this point is illustrated by the argument that defendants cannot use
                                                              judicially-noticeable documents “to counter Plaintiff’s allegation that Musk harmed short-
                                                         26   sellers.” RJN Opp. at 7. But what plaintiff calls an “allegation” is, in reality, nothing more than a
                                                              legal conclusion – and to the extent that Exhibits Y and Z bear on that legal conclusion, the Court
                                                         27   can and should consider those materials. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                                              (“[T]he tenet that a court must accept as true all of the allegations contained in a complaint is
                                                         28   inapplicable to legal conclusions.”).

                                                                  DEFS.’ RESPONSE TO OBJECTIONS TO RJN           5                     Case No.: 3:18-CV-04865-EMC
